[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                         AUGUST 25, 2010
                            No. 09-16157                   JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 09-00287-CR-BBM-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

JUAN OZONA-RODRIGUEZ,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (August 25, 2010)

Before BARKETT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
       Juan Ozona-Rodriguez appeals his 24-month sentence, imposed within the

applicable guideline range, following his conviction for alien reentry without

permission in violation of 8 U.S.C. § 1326. On appeal, Ozona-Rodriguez argues

that his sentence was substantively unreasonable.1 Specifically, he asserts that his

sentence fails to achieve the goals enumerated in 18 U.S.C. § 3553(a) by failing to:

provide just punishment; reflect the seriousness of the offense; promote respect for

the law; and deter others in the community from committing similar offenses.

       Where appropriate, we review a final sentence imposed by the district court

for “reasonableness” under an abuse of discretion standard. United States v.

Ellisor, 522 F.3d 1255, 1273 n.25 (11th Cir. 2008). The standard is deferential,

and we must take into account the totality of the circumstances in reviewing the

district court’s sentence. Gall v. United States, 552 U.S. 38, 41, 51, 128 S. Ct. 586,

591, 597 (2007). The party challenging the sentence carries the burden of

establishing unreasonableness. United States v. Gonzalez, 550 F.3d 1319, 1323

(11th Cir. 2008), cert. denied, 129 S. Ct. 2848 (2009).




       1
          Ozona-Rodriguez’s brief mentions procedural reasonableness in passing but argues only
that his sentence was substantively unreasonable. Therefore, he has abandoned any challenge
that his sentence was procedurally unreasonable, and we do not address that issue on appeal. See
United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (holding that issues not
raised “plainly and prominently” in the initial brief are abandoned).

                                               2
      A sentence is substantively unreasonable “if it does not achieve the purposes

of sentencing stated in § 3553(a).” United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008) (quotation omitted). Pursuant to § 3553(a), the sentencing court

shall impose a sentence “sufficient, but not greater than necessary,” to comply with

the purposes of sentencing listed in § 3553(a)(2), namely reflecting the seriousness

of the offense, promoting respect for the law, providing just punishment for the

offense, deterring criminal conduct, protecting the public from future criminal

conduct by the defendant, and providing the defendant with needed educational or

vocational training or medical care. See 18 U.S.C. § 3553(a)(2).

      The sentencing court must also consider the following factors in determining

a particular sentence: the nature and circumstances of the offense and the history

and characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwanted sentencing disparities, and the need to provide restitution

to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7). We defer to the district court’s

judgment regarding the weight given to each § 3553(a) factor, unless the district

court has made “a clear error of judgment” under the facts of a particular case.

Gonzalez, 550 F.3d at 1324. A district court need not discuss each § 3553(a) factor

individually. Gonzalez, 550 F.3d at 1324. Rather, “an acknowledgment by the



                                          3
district court that it has considered the defendant’s arguments and the factors in

section 3553(a) is sufficient under Booker.” United States v. Talley, 431 F.3d 784,

786 (11th Cir. 2005) (quotation omitted). A sentencing court also “should set forth

enough to satisfy the appellate court that [it] . . . has a reasoned basis for exercising

[its] own legal decisionmaking authority.” United States v. Livesay, 525 F.3d

1081, 1090 (11th Cir. 2008) (quotation omitted). Finally, “when the district court

imposes a sentence within the advisory Guidelines range, we ordinarily will expect

that choice to be a reasonable one.” Talley, 431 F.3d at 788.

      Upon review of the record, and consideration of the parties’ briefs, we

affirm. Although Ozona-Rodriguez’s 24-month sentence reflected the statutory

maximum, it was nonetheless at the bottom of the applicable guideline range. The

district court based its decision on two major observations: first, that Ozona-

Rodriguez had not been punished the first time he had been deported, and therefore

he required more serious punishment for this offense; and second, that his criminal

history, consisting mainly of shoplifting offenses, was “impressive.” Based on his

history of repeated offenses for which he had yet to receive any significant

consequences, the district court did not abuse its discretion in imposing a 24-month

sentence in order to serve § 3553(a)’s goals of deterrence, protecting the public,




                                            4
and promoting respect for the law. Accordingly, we hold that the district court

imposed a substantively reasonable sentence.

      AFFIRMED.




                                         5